Citation Nr: 0512807	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from an acquired 
psychiatric disorder as a result of service.  He also claims 
that he suffers from a heart disorder which was either caused 
or aggravated by his acquired psychiatric disorder.  
Unfortunately, additional development is needed before the 
Board can adjudicate these claims.

The veteran served on active duty from November 1968 to May 
1970.  His service medical records show that he was started 
on Librium in July 1969.  The Board is unable to discern from 
the record what the nature of the disability was at that 
time.  At his separation physical in May 1970, the veteran 
reported a history of depression or excessive worry albeit on 
the physical examination report at that time, it was 
indicated that such symptomatology was related to school 
pressure and that there were no complications or sequelae.  
Further, no psychiatric diagnosis was provided on clinical 
evaluation.  

The record shows that the veteran has been diagnosed many 
years following service as having various psychiatric 
disorders including bipolar disorder, major depression, 
alcohol dependence, and a personality disorder.  Evidence 
also suggests that the veteran's current psychiatric disorder 
may possibly be related to service.  In this regard, G.W., 
Ph.D., submitted a February 2003 letter indicating that he 
had been treating the veteran for depression from 1987 to 
1993.  According to Dr. G.W:

Some of the patterns from [the veteran's] family of 
origin that caused deficits and depressive process, 
were severely exacerbated by some of the same kinds 
of patterns of experience he had while he was in 
the military from 1968-1970.  Although his military 
experience was not the original or only cause of 
his depression, this experience can certainly be 
seen as a contributing factor to his long term 
depressive disorder whether expressed as Dysthymia 
or Major Depressive Episodes. 

Based on Dr. G.W.'s opinion, the Board finds that the veteran 
should be afforded a VA psychiatric examination to determine 
whether he suffers from a psychiatric disorder as a result of 
service.  Prior to that examination, however, the Board finds 
that an attempt should be made to obtain all medical records 
from Dr. G.W.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2004); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the duty to assist includes securing private 
and VA medical records to which a reference has been made.)

The veteran claims that he suffers from a heart disorder that 
was either caused or aggravated by his acquired psychiatric 
disorder.  This claim is therefore inextricably intertwined 
with the claim for service connection for an acquired 
psychiatric disorder.  See Holland v. Brown, 6 Vet. App. 443, 
446 (1994).  Therefore, the veteran's claim for service 
connection for a heart disorder must be referred back to the 
RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his psychiatric disorder(s).  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of this treatment, to 
include all treatment records from Dr. 
G.W. dated since 1987.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he suffers from a 
psychiatric disorder as a result of 
service.  The claims file, including the 
service medical records, must be provided 
to and reviewed by the examiner in 
connection with the examination.  That 
review must be documented in the 
examiner's report.  Following a review of 
the veteran's claims file and completion 
of the examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a psychiatric disorder as a result of 
service.  The examination report should 
include the complete rationale for all 
opinions expressed.  

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, as well as the claim for 
service connection for a heart disorder.  
In so doing, if the RO determines that 
service connection for an acquired 
psychiatric disorder is warranted, the RO 
should determine whether the veteran has 
a heart disorder as a result of his 
service-connected psychiatric disorder.

5.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  Thereafter, the veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




